DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-8 are pending.
Claims 1-8 are rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states that the that when no heating and no cooling is taking place (temperature is in between the setpoint as described in the claims) and the temperature is rising the economizer will operate by opening a damper and decreasing the speed on the fan.  It is unclear how this decreasing is occurring.  Examiner does not believe that the fan is running prior to the operation of the economizer.  Also, no fan speed has been set to decrease from.  Therefore, it is unclear how the fan is decreased. o



The term “low” in claim 6 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Bruce (U.S. PG Pub. 2014/0277756).


As to claims 1 and 4, Bruce teaches a method comprising: receiving, with a controller, an indoor temperature from an indoor space sensor located in an indoor building space, the controller being in communication with an HVAC system that is configured to provide heating in response to a call for heating from a temperature controller and to provide cooling in response to a call for cooling from the temperature controller (abstract 0035); comparing, with the controller, the indoor temperature with a dead-band range having a heating setpoint and a cooling setpoint, the cooling setpoint being greater than the heating setpoint, the call for heating being generated by the temperature controller in response to the indoor temperature being less than the heating setpoint and the call for cooling being generated by the temperature controller in response to the indoor temperature being greater than the cooling setpoint [0041]; and operating, with the controller, the HVAC system in an economizer mode to cool the indoor building space by introducing outside air to the indoor building space, prior to the call for cooling being received, in response to the indoor temperature being within the dead-band range and increasing[0134].  Bruce monitors the delta of the temperature while inside the comfort window (dead-band) to determine is the temperature is increasing.
  
As to claims 2 and 4 Bruce teaches the HVAC system in the economizer mode includes modulating an outdoor air damper between a fully closed and a fully opened position to maintain a supply air setpoint [0140].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bruce (U.S. PG Pub. 2014/0277756) in view of Lord (U.S. PG Pub. 2011/0097988).


As to claim 5, Bruce teaches a system comprising: an HVAC assembly configured to provide heating, cooling, and ventilation functions to an indoor building space, the HVAC assembly (abstract); an economizer configured to provide an economization function to the indoor building space, the economizer including at least one damper to outside air [0097]; an inside air sensor configured to sense an indoor temperature of the indoor building space [0035]; a controller configured to: receive the indoor temperature sensed by the inside air sensor[0035]; compare the indoor temperature with a dead-band range having a heating setpoint and a cooling setpoint, the cooling setpoint being greater than the heating setpoint [0041] (fig. 3); in response to determining that the indoor temperature is greater than the heating setpoint, less than the cooling setpoint, and increasing: (i) operate the economizer in a cooling mode to introduce outside air to the indoor building space prior to a call for cooling being received when the sensed indoor temperature becomes greater than the cooling setpoint [0134] ) and maintain a target airflow through the economizer by increasing an opening of the at least one damper[0097, 0140].

Bruce teaches most of the claimed invention but does not teach that the fan is variable speed of the airflow is maintained by decreasing the speed on the fan.   However, this is an obvious variation as taught by Lord.

As to claim 5 Lord teaches maintain a target airflow through the economizer by increasing an opening of the at least one damper and decreasing a speed of the variable speed fan (fig. 3).

Therefore, it would have been obvious to one of ordinary skill in the art prior to when the invention was made to include the teachings of Lord into the system and methods of Bruce.  The motivation to combine is that Lord teaches that adjust fan speed when the damper is fully open can ensure the proper airflow is occurring [0007, 0018].



As to claim 6, Bruce teaches a system comprising: an HVAC assembly configured to provide heating, cooling, and ventilation functions to the indoor building space (abstract) a controller configured to receive sensor data [0041], receive input data from the HVAC assembly that indicates an operating mode (fig. 2), and send data to the HVAC assembly to operate and monitor the heating, cooling, and ventilation functions [0005]; an economizer configured to provide an economization function, wherein the economizer is interconnected to the ventilation functions of the HVAC assembly and includes at least one damper to outside air (fig. 18 and corresponding paragraphs(s)); and an outside air sensor configured to sense conditions of the outside air and transmit data that represents the sensed conditions to the controller[0040], wherein: the damper is configured to operate between a fully closed position and a fully open position in response to receiving a signal from the controller[0140]. the controller is configured to determine a target airflow through the economizer and predictively operate the economizer in a predictive cooling mode based on the outside air conditions sensed by the outside air sensor, and operating the economizer in the predictive cooling mode includes maintaining the target airflow through the economizer by (i) increasing the opening of the damper [0134].

Bruce teaches most of the claimed invention but does not teach that the fan is variable speed of the airflow is maintained by a low speed of the fan.   However, this is an obvious variation as taught by Lord.

As to claim 6 Lord teaches maintain a target airflow through the economizer by increasing an opening of the at least one damper and a low speed of the variable speed fan (fig. 3).

As to claim 7, Bruce teaches wherein the controller is configured to predictively operate the economizer in the predictive cooling mode prior to receiving input data from the HVAC assembly that indicates a cooling mode [0134].  Predictive cooling to keep the temperature around the bottom range of the comfort zone rather than need the cooling setpoint. 


Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bruce (U.S. PG Pub. 2014/0277756) in view of Lord (U.S. PG Pub. 2011/0097988) in view of Karrat (U.S. PG Pub. 20120209573)

Bruce in view of Lord teach most of the claimed invention, but fail to teach all of the claimed invention including claim 8.  However, this is an obvious variation as taught by Karrat as follows:

As to claim 8, Karrat teaches wherein the controller is configured to verify efficiency of the economizer [0045].

Therefore, it would have been obvious to one of ordinary skill in the art prior to when the invention was made to include the teachings of Karrat into the system and methods of Bruce modified by Lord.  The motivation to combine is that Karrat teaches verifying the efficiency estimate for economizer can produce potential savings (claim 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119